I114th CONGRESS2d SessionH. R. 5667IN THE HOUSE OF REPRESENTATIVESJuly 7, 2016Ms. Jenkins of Kansas (for herself and Ms. Linda T. Sánchez of California) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to improve the way beneficiaries are assigned under the Medicare shared savings program by also basing such assignment on services furnished by Federally qualified health centers and rural health clinics. 
1.Short titleThis Act may be cited as the Rural ACO Provider Equity Act of 2016. 2.Improvements to the assignment of beneficiaries under the Medicare shared savings programSection 1899(c) of the Social Security Act (42 U.S.C. 1395jjj(c)) is amended— 
(1)by striking utilization of primary and inserting “utilization of—  (1)in the case of performance years beginning on or after April 1, 2012, primary; 
(2)in paragraph (1), as added by paragraph (1) of this section, by striking the period at the end and inserting ; and; and (3)by adding at the end the following new paragraph: 
 
(2)in the case of performance years beginning on or after January 1, 2018, services provided under this title by a Federally qualified health center or rural health clinic (as those terms are defined in section 1861(aa)), as may be determined by the Secretary..  